218 F.3d 816 (7th Cir. 2000)
Carol MAJESKE, et al., Plaintiffs-Appellants,v.City of Chicago, Defendant-Appellee.
Nos. 99-1411 & 99-3639
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 21, 2000Decided July 10, 2000Rehearing and Rehearing En BancDenied Sept. 1, 2000.*

Appeals from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 89 C 7262--George W. Lindberg, Judge.[Copyrighted Material Omitted]
Before Bauer, Kanne, and Evans, Circuit Judges.
Bauer, Circuit Judge.


1
The plaintiffs in this  case are 83 white police officers who work for  the Chicago Police Department ("CPD") and sought,  but did not receive, promotions to the position  of detective. Plaintiffs sued the City of Chicago  for reverse discrimination claiming that the  CPD's affirmative action plan violated their  rights because it resulted in the promotion of  African-Americans and Hispanics instead of them.  The case went to trial before a jury which made  factual findings by answering 56 special  interrogatories. After reviewing the jury's  findings of fact, the district court entered  judgment in the City's favor and found the  affirmative action plan constitutional.  Plaintiffs challenge this judgment, and in a  separate appeal consolidated with this one, ask  us to reverse the district court's order  requiring plaintiffs to pay the City's costs. We  affirm the district court in both cases.

I.  Background

2
The facts of this case date back to 1989 when  the CPD administered a test to determine which  Chicago police patrol officers would be promoted  to the position of detective. The 1989 detective  test had two components-- the first was a written  job knowledge multiple choice test and the second  an oral examination. The CPD used the written  test to whittle down the number of patrol  officers that it allowed to take the oral exam.  A total of 3,392 applicants took the written  test, but a maximum of 650 individuals were  selected to take the oral exam. This number would  produce more than enough candidates to fill the  expected number of vacant detective positions.  The CPD also limited the number of people allowed  to take the oral exam due to space limitations at  the testing facility and concerns about  maintaining the secrecy of the test questions.


3
After reviewing the results of the written  exam, the CPD concluded that advancing applicants  based solely on ranking in the written test would  significantly reduce the number of African-  American and Hispanic applicants eligible for  promotion to detective. Believing that this would  expose it to liability for discriminating against  blacks and Hispanics, the CPD developed a plan to  increase the number of minorities promoted to  detective. The CPD divided all of the candidates  into three groups--white, African-American, and  Hispanic. The CPD then invited the individuals  that scored in the top 17% on the written test  from each group to take the oral exam. This  approach resulted in different cut-off scores for  members of each group. The cut-off score for  whites was 82, while Hispanic applicants advanced  to the oral exam if they scored 79 and African-  American candidates advanced if they scored a 73  or higher. Using this approach, the CPD allowed  619 applicants to take the oral examination.


4
On June 24, 1989, the CPD administered the oral  component of the detective test to the 619  candidates and determined final scores by  combining the written and oral scores and  weighting the two scores equally. The Department  used these final scores to create a list of  applicants that the CPD determined were eligible  for promotion to detective ("the eligibility  list"). The eligibility list ranked the  individuals based on their final composite score.


5
More than a year after administering the oral  test and creating the eligibility list, the CPD  promoted 64 officers to detective in August 1990.  The top 42 people on the eligibility list were  promoted to detective in rank order from the  list, but the other 22 promotions were made out  of rank order and were given to the 18 highest  scoring African-American and 4 highest scoring  Hispanic candidates. In addition to these 64  promotions, the CPD also promoted 26 patrol  officers based solely on merit.


6
The Fraternal Order of Police ("FOP") filed  grievances on behalf of patrol officers who had  not been promoted, claiming that the out-of-rank  and merit promotions violated the collective  bargaining agreement between the CPD and the FOP.  On October 31, 1991, an arbitrator found that the  out-of-rank detective promotions given to the  African-American and Hispanic officers violated  the collective bargaining agreement, but that the  merit-based promotions did not. In response to  the arbitration, the CPD made 37 additional  detective promotions on March 13, 1992. The  Department made these additional promotions in  rank order from the eligibility list and this  resulted in the top 90 candidates from that list  having all been promoted to detective.


7
Plaintiffs filed a two-count complaint in the  district court against the City of Chicago  claiming that the CPD's promotion of African-  Americans and Hispanics out of rank order  violated their rights under the Equal Protection  Clause of the Fourteenth Amendment, actionable  under 42 U.S.C. sec. 1983. Plaintiffs also  asserted a supplemental claim that the promotions  violated the Chicago Municipal Code. Before  trial, the City stipulated that race and national  origin were factors in the promotions resulting  from the 1989 detective tests, but argued that  the CPD's affirmative action plan was  nevertheless constitutional. Based on this  admission, the parties agreed to divide the trial  into three phases. Phase one of the trial was  limited to the question of whether the CPD's  affirmative action plan was constitutional. The  plaintiffs agreed that if they lost the first  phase of the trial, they would not pursue the  next two phases which were to address the merit  promotions and damages.


8
As it turned out, the plaintiffs did lose phase  one of the trial. After hearing all of the  evidence during a lengthy trial, a jury answered  56 special interrogatories--the overwhelming  majority of which were answered in the City's  favor. Judge Lindberg reviewed the jury's answers  and entered judgment for the City on plaintiffs'  equal protection claim. The district court also  denied plaintiffs' post-trial motions, dismissed  plaintiffs' other claims pursuant to the  agreement, and entered an order requiring  plaintiffs to pay the City's bill of costs.  Plaintiffs now appeal the judgment against them  on their equal protection claim and the order  that they pay the City's costs.

II.  Analysis

9
Because this case concerns actions by a local  government that were admittedly influenced by  race and national origin,1 we must apply strict  scrutiny when reviewing the City's affirmative  action plan. See Adarand Constructors, Inc. v.  Pena, 515 U.S. 200, 222 (1995); Billish v. City  of Chicago, 989 F.2d 890, 893 (7th Cir. 1993) (en  banc). To survive strict scrutiny, a race-based  classification must promote a compelling  governmental interest. See Contractors Ass'n of  E. Pa., Inc. v. City of Philadelphia, 91 F.3d 586, 596 (3d Cir. 1996); Wittmer v. Peters, 87 F.3d 916, 918-19 (7th Cir. 1996). It is well-  settled law in this Circuit that a governmental  agency has a compelling interest in remedying its  previous discrimination and the agency may use  racial preferencing to rectify that past conduct.  See McNamara v. City of Chicago, 138 F.3d 1219,  1221 (7th Cir. 1998); People Who Care v. Rockford  Bd. of Educ., 111 F.3d 528, 535 (7th Cir. 1997);  Wittmer, 87 F.3d at 918; Billish, 989 F.2d at  893; Milwaukee Cty. Pavers Assoc. v. Fielder, 922 F.2d 419, 421 (7th Cir. 1991). However, the  government must show real evidence of past  discrimination and cannot rely on conjecture.  McNamara, 138 F.3d at 1222.


10
In addition to showing hard proof of a  compelling interest, strict scrutiny requires the  government to come forward with evidence that its  affirmative action plan is narrowly tailored.  Adarand, 515 U.S. at 235. An affirmative action  plan is narrowly tailored if, as a practical  matter, "it discriminates against whites as  little as possible consistent with effective  remediation." McNamara, 138 F.3d at 1222. Once  the governmental entity has shown acceptable  proof of a compelling interest in remedying past  discrimination and illustrated that its plan is  narrowly tailored to achieve this goal, the party  challenging the affirmative action plan bears the  ultimate burden of proving that the plan is  unconstitutional. Aiken v. City of Memphis, 37 F.3d 1155, 1162 (6th Cir. 1994); Concrete Works  of Colo., Inc. v. City and Cty. of Denver, 36 F.3d 1513, 1521 (10th Cir. 1994).


11
Whether there is enough evidence to support a  finding of a compelling governmental interest and  thereby justify a race-conscious action is a  question of law that we review de novo.  Contractors Ass'n of E. Pa., 91 F.3d at 596;  Concrete Works of Colorado, 36 F.3d at 1522.  Similarly, we apply plenary review to the issue  of whether the City's affirmative action plan was  narrowly tailored. Contractors Ass'n of E. Pa., 91 F.3d at 596. Finally, since the City prevailed  at trial, we will view the facts in the light  most favorable to the City and draw all  reasonable inferences in its favor. See McNamara, 138 F.3d at 1223.

A.  Compelling Governmental Interest

12
During trial, the City presented persuasive  statistical evidence that past discrimination by  the CPD in the hiring and promotion of African-  American and Hispanic police officers reduced the  number of black and Hispanic detectives on the  police force in 1989. Rather than restate the  extensive statistical data presented at trial, we  will simply summarize the highlights of that  evidence. Dr. Charles Mann, who qualified as an  expert in statistics and the statistical analysis  of employment matters, testified that he examined  the CPD's racial composition, hiring, and  promotion practices from 1950 through 1991. Using  the total number of blacks and Hispanics in the  available work force, as well as the number of  blacks and Hispanics in the patrol officers'  ranks at the CPD, Dr. Mann's study showed that  the CPD's past hiring of African-Americans and  Hispanics was substantially lower than it  statistically would have been indicated. Dr. Mann  testified that past promotions of African-  Americans and Hispanics to detective were also  substantially below what statistical analysis  predicted. Dr. Mann created a statistical model  to predict the expected number of African-  American and Hispanic detectives there would have  been in the CPD absent past discrimination. Based  on this model, Dr. Mann calculated that in 1989  there should have been 221 African-American  detectives, but there were only 57. Similarly,  Dr. Mann testified that under his analysis there  should have been approximately 43 Hispanic  detectives, but a count revealed there were only  9. Dr. Mann testified that the low number of  black and Hispanic detectives was caused by the  CPD's past discrimination in hiring and promotion  of these two groups.


13
The jury also heard testimony from several  minority witnesses who told of past  discrimination they experienced while working for  the CPD. These individuals testified about the  CPD's past use of pretextual medical excuses such  as flat feet and heart murmurs to disqualify  African-Americans from becoming police officers.  The jury learned about the CPD's past use of  invalid height and weight requirements to exclude  Hispanic applicants from joining the police  force. In the event that the CPD did hire an  African-American, those officers were assigned  exclusively to African-American neighborhoods and  were forbidden from patrolling white  neighborhoods or arresting white suspects.  African-American officers received the most  menial jobs even though they were trained to  perform tasks involving much higher degrees of  responsibility. For example, one black officer  trained to investigate traffic accidents was  relegated to directing traffic and another black  patrol officer who was qualified for desk duty  was assigned to starting cars. African-American  officers received artificially low efficiency  ratings compared to their white colleagues and  were frequently transferred without notice.  African-American employees of the CPD also told  the jury about the climate of racial hostility  and segregation they endured on the job. The  washroom walls were covered with offensive,  racist, and threatening graffiti, and CPD  supervisors took no action to correct the  problem.


14
After hearing the statistical and anecdotal  evidence of discrimination, the jury was given a  special verdict form pursuant to Rule 49(a) of  the Federal Rules of Civil Procedure. The verdict  form contained 56 questions, of which the jury  answered "yes" to the following critical  interrogatories


15
Did the City present evidence to support its  claim that, in the decades prior to the 1989  detective examination, black police officers were  subject to intentional, unfavorable treatment in  assignments (for example, segregated beats,  restricted duties, and unfair efficiencies)?


16
Did the City present evidence to support its  claim that, in the decades prior to the 1989  detective examination, black and Hispanic police  officers were subject to intentional, unfavorable  treatment in hiring (for example, in the use of  medical and entrance qualifications)?


17
Did the City present evidence to support its  claim that, in the decades prior to the 1989  detective examination, supervisors (for example,  sergeants, lieutenants, commanders etc.) in the  Police Department acted in ways that were hostile  to black and Hispanic police officers?


18
Did the City present evidence to support its  claim that, in the decades prior to the 1989  detective examination, the Police Department  tolerated acts of hostility directed towards  black and Hispanic police officers?


19
Did the City present evidence to support its  claim that in 1990 the percent of black and  Hispanic officers in the detective rank was  significantly lower than the percent of black and  Hispanic officers in the patrol officer rank?


20
Did the City present evidence to support its  claim that it was very unlikely that there would  have been as few black and Hispanic detectives in  1990 if blacks and Hispanics had been hired onto  the police force and promoted to detective in the  same manner as whites?


21
Did the City present evidence to support its  claim that there would have been at least 18 more  black detective and 4 more Hispanic detectives in  1990 if blacks and Hispanics had been hired onto  the police force and promoted to detective in the  same manner as whites?


22
Did the City present evidence to support its  belief that the under representation of black and  Hispanic detectives was due, at least in part, to  the Police Department's prior unfavorable  treatment of black and Hispanic officers or  persons?


23
Did the City present evidence to support its  claim that use of three different cut-scores  helped to address the lingering effects of the  Police Department's prior discriminatory  practices by providing an opportunity for a  greater number of black and Hispanic officers to  compete for a spot as detective?


24
Along with each of these questions, the verdict  form posed a question asking the jury whether the  plaintiffs had proved the opposite proposition by  a preponderance of the evidence. In response to  each of those questions, the jury said "no."


25
Based on the evidence presented at trial and  the jury's factual findings, we agree with the  district court that there was sufficient proof of  past discrimination by the City to warrant the  affirmative action plan in this case. The  statistical proof revealed that past  discrimination significantly lowered the number  of African-Americans and Hispanics that were  promoted to detective through the years.  Similarly, the jury heard extensive testimony  from former minority members of the CPD about the  discriminatory practices the CPD used to keep  blacks and Hispanics from being hired into the  department; and, if a minority did manage to get  a job, how they were prevented from advancing  within the CPD. We have previously held that this  combination of persuasive statistical data and  anecdotal evidence adequately establishes a  compelling governmental interest that justifies  an affirmative action plan, see McNamara, 138 F.3d at 1223-24, and we do so again in this case.


26
The only credible argument plaintiffs advance to  suggest that there was not enough evidence of  past discrimination to warrant the affirmative  action plan is based on two answers the jury gave  to special interrogatories. Specifically, the  jury answered "no" to the following two  questions


27
Did the City present evidence to support its  claim that, in the decades prior to the 1989  detective examination, black police officers were  subject to intentional, unfavorable treatment in  assignments (for example, segregated beats,  restricted duties, and unfair efficiencies) and  that this caused black police officers to be  excluded from the opportunity to become  detectives?


28
Did the City present evidence to support its  claim that, in the decades prior to the 1989  detective examination, supervisors (for example,  sergeants, lieutenants, commanders etc.) in the  Police Department acted in ways that were hostile  to black and Hispanic police officers and that  this caused black and Hispanic officers to be  excluded from the opportunity to become  detectives?


29
According to plaintiffs, the negative responses  to these two questions show that the jury  rejected the City's evidence that past  discrimination was the reason for the unusually  low number of African-American and Hispanic  detectives.


30
We are not persuaded by plaintiffs' argument.  The most compelling reason to reject this  argument is that, in other questions, the jury  specifically said that past discrimination had  reduced the number of African-American and  Hispanic detectives at the CPD. The jury  responded "yes" to the following three questions


31
Did the City present evidence to support its  claim that it was very unlikely that there would  have been as few black and Hispanic detectives in  1990 if blacks and Hispanics had been hired onto  the police force and promoted to detective in the  same manner as whites?


32
Did the City present evidence to support its  claim that there would have been at least 18 more  black detective and 4 more Hispanic detectives in  1990 if blacks and Hispanics had been hired onto  the police force and promoted to detective in the  same manner as whites?Did the City present evidence to support its  belief that the under representation of black and  Hispanic detectives was due, at least in part, to  the Police Department's prior unfavorable  treatment of black and Hispanic officers or  persons?


33
The jury's answers to these three questions are  at odds with its responses to the previous two  interrogatories. When a jury returns a special  verdict that contains contradictory answers, "we  should do what we can to save the verdict against  the spectre of inconsistency." American Gas Co.  v. B. Cianciolo, Inc., 987 F.2d 1302, 1306 (7th  Cir. 1993). Therefore, if there is a reasonable  way to interpret the jury's verdict that resolves  the inconsistency, the verdict must be construed  in that manner. Freeman v. Chicago Park Dist.,  189 F.3d 613, 615 (7th Cir. 1999) (quoting  Gallick v. Baltimore & Ohio R.R. Co., 372 U.S. 108, 119 (1963)).


34
As the district court held, the inconsistency  in this verdict can be reconciled. The two  questions relied on by plaintiffs asked whether  the CPD's prior acts of discrimination "caused  black [and Hispanic] police officers to be  excluded from the opportunity to become  detectives?" Because these questions asked  whether discrimination "caused black [and  Hispanic] police officers to be excluded" rather  than whether discrimination "caused some black  [and Hispanic] police officers to be excluded,"  the jury could have reasonably interpreted the  questions to ask whether the CPD's prior  discrimination categorically prevented all black  and Hispanic police officers from ever having the  opportunity to become detectives. While this is  a reasonable interpretation of these questions,  this notion was contradicted by undisputed  evidence at trial which clearly demonstrated that  some blacks and Hispanics were promoted to  detective before the 1989 detective test.  Accordingly, if the jury construed these two  questions as asking whether the CPD completely  precluded minorities from becoming detectives,  then the jury's answer of "no" is logical and  supported by the evidence.


35
When construed in this manner, the answers to  these two questions are entirely consistent with  the jury's opposing responses to the later three  questions. These three questions could not be  construed as asking whether past discrimination  completely prevented all blacks and Hispanics  from ever becoming detectives. Instead, they  focused on the actual and measurable impact  previous discrimination had on the number of  African-American and Hispanic detectives on the  police force. For example, one question asked  whether previous discrimination made it "very  unlikely that there would have been as few black  and Hispanic detectives in 1990." Another asked  whether, absent the previous discrimination,  "there would have been at least 18 more black  detectives and 4 more Hispanic detectives in  1990." The other question posed the issue of  whether prior discrimination caused "the under  representation of black and Hispanic detectives."  The jury responded affirmatively to each of these  questions and therefore concluded that previous  discrimination did reduce the number of black and  Hispanic detectives at the CPD. Because the  jury's responses to the special interrogatories  can be reasonably viewed as consistent, we reject  plaintiffs' argument.

B.  Narrow Tailoring

36
To determine whether an affirmative action plan  is narrowly tailored, the test we use is whether  the racially preferenced measure is "a plausible  lower-bound estimate of a shortfall in minority  representation" that is caused by past  discrimination. McNamara, 138 F.3d at 1224. The  statistical evidence credited by the jury at  trial indicates that the CPD's affirmative action  plan was a modest solution to a history of  discrimination that caused a significant under  representation of minorities in the ranks of  detectives. In 1989, there were only 57 African-  American and 9 Hispanic detectives at the CPD.  Dr. Mann predicted that, given the appropriate  labor pool and absent past discrimination, there  would have been 221 black and 43 Hispanic  detectives on the police force in 1989. Thus, the  detective ranks at the CPD have been under  represented by 164 black detectives and 34  Hispanic detectives. Considering these alarming  disparities, the City's promotion of only 18  blacks and 4 Hispanics to detective easily  satisfies our requirement that an affirmative  action remedy reflect a reasonable low-end  estimate of the number of minorities affected by  past discrimination.


37
Aside from the stark numbers, the record  contains other evidence which illustrates that  the CPD's affirmative action plan was narrowly  tailored. See United States v. Paradise, 480 U.S. 149, 171 (1987) (plurality opinion listing  factors to consider when determining whether an  affirmative action plan is narrowly tailored).  First, the necessity for this affirmative action  was firmly rooted in both the anecdotal and  statistical evidence adduced at trial. The CPD  had discriminated in hiring and promotion against  blacks and Hispanics in the past and failure to  use out of rank promotions in 1990 would have  simply perpetuated minority under representation  caused by past discrimination. The CPD employed  this remedial measure for only one detective  promotion and the preferences had a minimal  impact on white officers. The evidence showed  that using different cut-off scores on the  written exam affected less than 5% of the white  candidates who took the test and did not prevent  any white officer from receiving a future  promotion. In fact, all 22 white officers who  were affected by the out-of-rank promotions were  later promoted to detective and received back  pay. In view of these facts and the statistical  evidence, we find ample proof to sustain the  district court's finding that the CPD's  affirmative action plan was narrowly tailored.2

C.  Costs

38
After prevailing at trial, the City filed its  amended bill of costs seeking $53,302 in costs  but plaintiffs contested that amount and filed a  motion to review the bill of costs. The district  court reduced the amount of costs by $15,149 and  awarded the City a total of $38,153 for its  litigation costs. Plaintiffs now challenge the  district judge's order. Two of plaintiffs'  arguments merit our attention.


39
Rule 54(d) of the Federal Rules of Civil  Procedure provides that "costs other than  attorney's fees shall be allowed as of course to  the prevailing party unless the court otherwise  directs." Taxing costs against a losing party  requires two inquiries


40
(1) whether the cost  imposed on the losing party is recoverable and  (2) if so, whether the amount assessed for that  item was reasonable. See Weeks v. Samsung Heavy  Indus. Co., Ltd., 126 F.3d 926, 945 (7th Cir.  1997). "[W]e review carefully whether an expense  is recoverable, but when we determine that it is,  we defer to the district court, which is in the  best position to determine the reasonableness of  the cost." SK Hand Tool Corp. v. Dresser Indus.,  Inc., 852 F.2d 936, 943 (7th Cir. 1988). If there  is statutory authority for taxing a specific  cost, "we will not overturn a district court's  decision that the cost was necessary to the  litigation or its determination of what amount is  reasonable absent a showing of clear abuse of  discretion." Weeks, 126 F.3d at 945. We review an  award of costs bearing in mind that there is a  heavy presumption in favor of awarding costs to  the prevailing party. See M.T. Bonk Co. v. Milton  Bradley Co., 945 F.2d 1404, 1409 (7th Cir. 1991);  Congregation of the Passion, Holy Cross Province  v. Touch, Ross & Co., 854 F.2d 219, 222 (7th Cir.  1988).


41
Plaintiffs first contend that the district court  erroneously awarded the City more than $22,000 to  cover the costs of obtaining daily trial  transcripts and transcripts from other court  proceedings. According to plaintiffs, these costs  were not appropriate because the City obtained  the transcripts solely "for the convenience of  counsel."


42
A court may tax as costs the "fees of the court  reporter for all or any part of the stenographic  transcript necessarily obtained for use in the  case." 28 U.S.C. sec. 1920(2). We have long  recognized that this includes trial transcripts  and transcripts from other court proceedings  necessarily obtained for use in the case. Weeks, 126 F.3d at 945; SK Hand Tool Corp., 852 F.2d at  943-44; State of Illinois v. Sangamo Constr. Co.,  657 F.2d 855, 867 (7th Cir. 1981); Wahl v.  Carrier Mfg. Co., Inc., 511 F.2d 209, 217 (7th  Cir. 1975). While the determination of necessity  must be made in light of the facts known when the  transcript was requested, the introduction of  testimony from a transcript is not a prerequisite  for finding that it was necessary. See Cengr v.  Fusibond Piping Sys., Inc., 135 F.3d 445, 455  (7th Cir. 1998); Hudson v. Nabisco Brands, Inc.,  758 F.2d 1237, 1243 (7th Cir. 1985). And,  although "courts may not tax the costs of  transcripts . . . provided merely for the  convenience of the requesting attorney," Barber  v. Ruth, 7 F.3d 636, 645 (7th Cir. 1993), a  transcript need not be "absolutely indispensable  in order to provide the basis of an award of  costs." Id. Whether a party obtained a transcript  out of convenience or necessity for use in the  case is a question of fact that we will not  disturb absent clear error. Callicrate v.  Farmland Indus., Inc., 139 F.3d 1336, 1340 (10th  Cir. 1998); Weeks, 126 F.3d at 945;10 James  William Moore, Moore's Federal Practice, sec.  54.103[3][e] (3d ed. 1998).


43
Plaintiffs claim that the district court erred  in its factual determination that the City  obtained the transcripts necessarily for use in  the case rather than for the convenience of its  lawyers. While the district court's order does  not explicitly find that the City obtained  transcripts for use in the case, the facts before  the trial court amply support this conclusion.  The City told the district court that it used the  transcripts to record the court's oral rulings  before and during trial, to prepare pre-trial and  trial memoranda, to prepare direct examination  questions for its witnesses, to anticipate cross-  examination questions, to cross-examine  plaintiffs' witnesses, to draft its post-trial  briefs, and to respond to plaintiffs' post trial  motions. The district court must have known that  the City actually used these transcripts for the  case as the City attached hundreds of pages of  the transcripts to memoranda filed with the  district court. Because the district court was  necessarily aware of facts which illustrate that  the City obtained the transcripts for use in the  case, we find no error in the district court's  decision to award the City its costs for trial  transcripts.3


44
Plaintiffs also challenge the costs levied for  the City's out-of-town witnesses's hotel rooms  and travel expenses. In support of this argument,  plaintiffs say that the costs imposed are ones  "which the statute does not allow." Contrary to  plaintiffs' position, there is statutory  authorization for these costs. Collectively, 28  U.S.C. sec.sec. 1821 and 1920(3) authorize theaward of costs to reimburse witnesses for their  reasonable travel and lodging expenses. Holmes v.  Cessna Aircraft Co., 11 F.3d 63, 64-65 (5th Cir.  1994); Barber, 7 F.3d at 645; Chicago College of  Osteopathic Med. v. George A. Fuller Co., 801 F.2d 908, 910 (7th Cir. 1986). Plaintiffs'  argument on this point is therefore inaccurate.  It appears that plaintiffs probably intended to  assert that the costs taxed against them were  unreasonable, but they lose on this point, too.  The district court expressly found the costs for  these witnesses to be reasonable and the  plaintiffs have failed to show us any reason why  that determination constitutes an abuse of  discretion.4

III.  Conclusion

45
The decisions of the district court in both  appeals are affirmed.



Notes:


*
 Judge Ilana Diamond Rovner and Judge Ann Claire Williams took no part in the consideration of the petition.


1
 Although the City's actions in this case favored  African-Americans because of their race and  Hispanics because of their national origin, we  will use the term "race" to refer to both groups;  governmental preferences based on either race or  national origin are subject to the same analysis.  See Billish v. City of Chicago, 989 F.2d 890, 893  (7th Cir. 1993).


2
 We have considered the other arguments raised in  plaintiffs' brief but find them unworthy of  discussion other than to say that we find no  reversible error in the district court's rulings.


3
 Plaintiffs also complain that the City did not  need to obtain transcripts of the entire trial on  a daily basis, which is more expensive than  getting the transcript a few days later. This  argument fails because the City established that  it obtained the transcripts for use during the  trial. Moreover, several courts have taxed the  cost of daily transcripts where, in cases like  this one, the trial was lengthy and complex. See  Holmes v. Cessna Aircraft Co., 11 F.3d 63, 64  (5th Cir. 1994) (per curiam); Galella v. Onassis,  487 F.2d 986, 999 (2d Cir. 1973); A.B.C. Packard,  Inc. v. General Motors Corp., 275 F.2d 63, 75  (9th Cir. 1960); United States v. Davis, 87 F.  Supp.2d 82, 88 (D.R.I. 2000); EEOC v. Sears,  Roebuck and Co., 114 F.R.D. 615, 622 (N.D. Ill.  1987).


4
 Plaintiffs also challenge the district court's  imposition of costs for photocopies, exhibits,  and expenses related to the City's affirmative  defenses. Having reviewed the record, we find no  error in the district court's decision to tax  these costs. Similarly, we are not persuaded by  plaintiffs' argument that the district court  applied an incorrect burden of proof because any  such error was harmless.